Title: From Thomas Jefferson to Albert Gallatin, 30 August 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            
              Dear Sir
            
            Monticello Aug. 30. 1803.
          
          Your favors of the 20th. & 22d. came to hand yesterday, and this will go by return of post tomorrow. I now return the letters of Symonds & others on the smugling of negroes into Georgia. his letter to Payne of the revenue cutter will bring to issue the resistance apprehended, and if it be found too great, we must strengthen her. should the Enterprize return here to be refitted, which she needs, we might, in the most suspicious season keep her cruizing off the coast of Georgia & S. Carolina. there is no sentiment I feel stronger than that of a determination to break up this nefarious & dangerous traffic. 
          
          I had thought we might let the appointment of the Collector of Newhaven lie till our return to Washington: but the recommendations of Abraham Bishop are already as strong as they can be. Granger, Kirby, Woolcot, Wilcox, Edwards & others concur with earnestness to sollicit it, and I do not suppose we ought to consider any opposition which can be raised, as equal to this in respectability. in fact if we do not rely on those characters, to what others in Connecticut shall we give our confidence? Samuel Broome is recommended by mr Osgood and his own brother of N.Y. and by the Newhaven merchants, signers of the former address against Samuel Bishop. this last has less than no weight. if you think with me that Abram Bishop should be appointed, I will, on recieving your letter, direct a commission, and give no further time for forming combinations of other interests to embarrass us. Accept my affectionate salutations and great esteem & respect.
          
            
              Th: Jefferson
            
          
        